                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-188-FDW

JAMES C. McNEILL,                         )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
FNU JHONSON, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Defendant Alfred Williams’ Motion to Deem

Waiver of Service of Summons for Defendant Alfred Williams Timely Filed, (Doc. No. 18).

        Defendant Williams explains that he was on military leave at the time the service waivers

were due, the NC DPS designee responsible for obtaining signed waivers inadvertently filed a

waiver for Mr. Williams in the wrong case, and that the failure to timely file the waiver was due

to excusable neglect. (Doc. No. 18). For good cause shown, Defendant Williams’ Motion will be

granted and the service waiver will be accepted as timely filed.

       The Court also notes that NC DPS has provided several Defendants’ full and correct names,

which the Clerk of Court shall be instructed to correct in the record. The Clerk of Court will also

be instructed to terminate Defendants Horne and Herring as parties, as the Complaint did not pass

initial review as to these individuals. See (Doc. No. 10).

       IT IS, THEREFORE, ORDERED that:

       1.      Defendant Williams’ Motion, (Doc. No. 18), is GRANTED.

       2.      The Clerk of Court is respectfully instructed to substitute the following parties:

               Susan Morrison for “FNU Morrison”



                                                 1
     Cedric Graham for “FNU Graham”

     Kariem Lane for “FNU Lane”

     Kevin White for “FNU White”

     Marquhne Benjamin Johnson for “FNU Johnson”

3.   The Clerk of Court is further instructed to terminate Defendants Horne and Herring

     as parties to this action.




                          Signed: October 29, 2018




                                         2
